Name: Commission Regulation (EC) NoÃ 598/2008 of 24Ã June 2008 amending Regulation (EC) NoÃ 589/2008 laying down detailed rules for implementing Council Regulation (EC) NoÃ 1234/2007 as regards the marketing standards of eggs
 Type: Regulation
 Subject Matter: health;  European Union law;  marketing;  animal product;  food technology;  consumption
 Date Published: nan

 25.6.2008 EN Official Journal of the European Union L 164/14 COMMISSION REGULATION (EC) No 598/2008 of 24 June 2008 amending Regulation (EC) No 589/2008 laying down detailed rules for implementing Council Regulation (EC) No 1234/2007 as regards the marketing standards of eggs THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (1), and in particular Article 121(d) in conjunction with Article 4 thereof, Whereas: (1) Following the simplification of marketing standards for eggs, Member States should grant exemptions from the marking requirement only on request of the operators. However, to allow the Member States' administrations to implement the new rules a reasonable transitional period of one year, from 1 July 2007 until 30 June 2008, was established in Article 11(1) of Commission Regulation (EC) No 557/2007 of 23 May 2007 laying down detailed rules for implementing Council Regulation (EC) No 1028/2006 on marketing standards for eggs (2) with regard to the marking of eggs for processing produced in the Community or in third countries. (2) As from 1 July 2008, community eggs for processing may be exempted from the marking requirement by competent authorities in Member States. Similar measures have not been foreseen for the product imported from third countries. In respect to the National Treatment principle, established in Article 2.1 of the Agreement on Technical Barriers to Trade, such possible marking exception should apply indiscriminately also to the product imported from third countries. (3) When such marking exception is granted, rules should be established to control the real final destination of such unmarked eggs for the food industry. (4) Commission Regulation (EC) No 589/2008 should therefore be amended accordingly. (5) In order to avoid an unequal treatment between eggs produced in the Community and imported eggs after the expiring of the transitional period, this Regulation should apply from 1 July 2008. (6) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for the Common Organisation of Agricultural Markets, HAS ADOPTED THIS REGULATION: Article 1 Article 11 of Regulation (EC) No 589/2008 is replaced by the following: Article 11 Marking of eggs delivered directly to the food industry 1. Save as otherwise provided for by the sanitary legislation, Member States may exempt operators at their request from the marking obligations provided for in Annex XIV.A.III(1) and in Annex XIV.A.IV(3) to Regulation (EC) No 1234/2007 where eggs are delivered directly from the production site to the food industry. 2. In the cases referred to in the first paragraph: (a) Member States where the production site is established shall appropriately inform the competent authorities of the Member States concerned about the granting of the marking derogation before any deliveries take place; (b) when the derogation concerns a supplier situated in a third country, the eggs shall be delivered to industry only provided that their final destination with a view to processing is checked by the competent authorities of the Member State granting the exception; (c) the delivery shall be under the full responsibility of the food industry operator, which accordingly undertakes to use the eggs only for processing. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. It shall apply from the 1 July 2008. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 299, 16.11.2007, p. 1. Regulation as last amended by Commission Regulation (EC) No 510/2008 (OJ L 149, 7.6.2008, p. 61). (2) OJ L 132, 24.5.2007, p. 5. Regulation as amended by Regulation (EC) No 1336/2007 (OJ L 298, 16.11.2007, p. 3). Regulation (EC) No 557/2007 will be replaced by Regulation (EC) No 589/2008 (OJ L 163, 24.6.2008, p. 6) as from 1 July 2008.